              Case 2:20-cv-01969-JAD-BNW Document 6 Filed 09/21/21 Page 1 of 2




 1                                 UNITED STATES DISTRICT COURT

 2                                         DISTRICT OF NEVADA

 3 Rickie Hill,                                                Case No.: 2:20-cv-01969-JAD-BNW

 4              Plaintiff

 5 v.                                                        Order Granting Motion to Voluntarily
                                                                        Dismiss Case
 6 Trashcan et al.,
                                                                          [ECF Nos. 1, 5]
 7              Defendants

 8

 9             Plaintiff Rickie Hill moves to voluntarily dismiss this case. 1 I previously screened Hill’s

10 complaint and found that he failed to state any colorable claims but gave him leave to amend two

11 of his claims. 2 Under Federal Rule of Civil Procedure 41(a)(1), a plaintiff may dismiss an action

12 without a court order by filing “a notice of dismissal before the opposing party serves either an

13 answer or a motion for summary judgment.” 3 I grant Hill’s motion to voluntarily dismiss this

14 action because no responsive pleading has been filed, and I dismiss this action without prejudice.

15             Good cause appearing, IT IS HEREBY ORDERED that the motion for voluntary

16 dismissal [ECF No. 5] is GRANTED. The Clerk of the Court is directed to close the case and

17 enter judgment accordingly.

18             IT IS FURTHER ORDERED that the application to proceed in forma pauperis without

19 having to prepay the filing fee [ECF No. 1] is GRANTED. Hill need not pay an initial

20 installment fee, prepay fees or costs or provide security for fees or costs, but he is still required to

21

22   1
         ECF No. 5.
23   2
         ECF No. 3.
     3
         Fed. R. Civ. P. 41(a)(1)(A)(i).
          Case 2:20-cv-01969-JAD-BNW Document 6 Filed 09/21/21 Page 2 of 2




 1 pay the full $350 filing fee under 28 U.S.C. § 1915, as amended, even though this case is being

 2 dismissed.

 3         In order to ensure that Hill pays the full filing fee, IT IS FURTHER ORDERED that the

 4 Nevada Department of Corrections will forward payments from the account of Rickie Hill,

 5 #87052 to the Clerk of the United States District Court, District of Nevada, 20% of the preceding

 6 month's deposits (in months that the account exceeds $10.00) until the full $350 filing fee has

 7 been paid for this action. The Clerk is directed to SEND copies of this order to the Finance

 8 Division of the Clerk’s Office and to the attention of Chief of Inmate Services for the Nevada

 9 Department of Corrections, P.O. Box 7011, Carson City, NV 89702.

10         Dated: September 21, 2021

11                                                          _________________________________
                                                            U.S. District Judge
12

13

14

15

16

17

18

19

20

21

22

23



                                                    2
